DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 09/29/2020. 

Election/Restrictions
Applicant's election with traverse of Species I (Figure 2-3) in the reply filed on 05/09/2022 is acknowledged.  The traversal is on the ground(s) that search and consideration of all claims can be carried out without a serious burden.  This is not found persuasive because even though the two species claimed in the application are classified together, each of the species disclose a different configuration of a burner, each of which having a different arrangement of the fuel nozzles, as explained in the original Requirement for Restriction/Election mailed on 03/07/2022, and therefore each species will require a completely different search. For example, the orifice distances in Species I are radially staged relative to the central axis “O” in annular lines while the orifice distances in Species II are staged in sectors. Additionally, the orifice diameters of Species I are arranged in conjunction with the orifice lengths in annular lines, while the orifice diameters and orifice lengths in Species II are mismatched with lengths divided into sectors and diameters distributed in radial lines. The structural differences require different text-limiting search strings/queries and the results of one query applicable to one species are not likely to fully cover the structures of the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claim 3 is withdrawn from consideration. Claims 1-2 and 4-5 are examined. 


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Furthermore, the abstract should be in idiomatic English (currently, Abstract appears to be a machine translation that is not grammatically coherent).
The disclosure is also objected to because of the following informalities:
In p. 8, [0016], the recitation “forms a combustion chamber 5 thereinside” is believed in error for “forms a combustion chamber 5 therein”.  
•	The reference signs 201 and 202 in Fig. 8 are not mentioned in the specification.  Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Gas Turbine Fuel-Injection System.

Claim Objections
Claims 1-2 and 4 are objected to because of the following informalities. Appropriate correction is required.
Regarding claim 1,
in l. 5, the recitation “at an inlet of the liner …” is believed in error for - - at an inlet of the tubular liner - -.
in l. 11, the recitation “a corresponding air hole” is believed in error for “a corresponding air hole of the plurality of air holes”.
in l. 12, the recitation “the air holes and the fuel nozzles forming …” is believed in error for “the plurality of air holes and the plurality of fuel nozzles forming…”. 
in l. 15, the recitation “and are grouped into…” is believed in error for “and the plurality of fuel nozzles are grouped into…”.
Regarding claim 5, in l. 3, the recitation “a plurality of the burners” is believed in error for - - more than one of the burner - -. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and its dependents, 
in ll.12-13 “the air holes and the fuel nozzles forming a plurality of concentric annular lines” renders the claim indefinite because it is unclear whether the air holes form distinct concentric annular lines from the fuel nozzles; or whether the air holes and the fuel nozzles are all aligned such that the concentric annular lines are the same for both the air holes and the fuel nozzles. 
in l. 17, the recitation “axial positions of the orifices are different between the nozzle groups” is unclear regarding 
whether all the orifices of one nozzle group have the same axial position, as distinguished from the single axial position at which all the orifices of another nozzle group are located; or whether
the orifices of one nozzle group can have different axial positions from each other, while also being different from all the axial positions of the orifices of a different nozzle group; or whether 
all the axial positions of all the orifices may be different among all the fuel nozzle groups.
Regarding claim 2, in ll. 4-6, the recitation “the orifices of the fuel nozzles belong to a same annular line” is unclear whether “an annular line” is one of the concentric annular lines claimed in claim 1, or a different one.
Regarding claim 4, in ll. 3-5, the recitation “… orifices belonging to an innermost annular line … orifices belonging to an outermost annular line” is unclear whether “an innermost annular line” and “an outermost annular line” are one of the concentric annular lines claimed in claim 1, or a different one. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Patent 9027349) in view of Noiray (US PGPUB 20100297566).

Regarding claim 1, Miura teaches the invention as claimed: a gas turbine combustor (Miura 2, Fig. 3) comprising: a tubular liner (Miura 10, Fig. 3) that forms a combustion chamber (Miura 5, Fig. 3); and a burner (Miura 6, Fig. 3) including 
an air hole plate (Miura 31, Fig. 3) that is arranged at an inlet (Miura Fig. 3) of the liner and that is provided with a plurality of air holes (Miura 32, Fig. 3) for guiding compressed air (Miura 17, Fig. 3) to the combustion chamber (Miura 5, Fig. 3), and 
a plurality of fuel nozzles (Miura 25a and 25b, Fig. 1) arranged on a side opposite to the combustion chamber with the air hole plate being sandwiched therebetween (Miura Fig. 3), the plurality of fuel nozzles (Miura 25a and 25b, Fig. 1) each injecting a fuel (Miura 61 and 62, Fig. 1) toward a corresponding air hole (Miura 32a and 32b, Fig. 1), 
the air holes (Miura 32a and 32b, Fig. 1) and the fuel nozzles (Miura 25a and 25b, Fig. 1) forming a plurality of concentric annular lines (screenshot 1), wherein the plurality of fuel nozzles each (Miura 25a and 25b, Fig. 1) include an orifice (Miura 24a and 24b, Fig. 1) on a fuel flow passage (screenshot 2), and are grouped into a plurality of nozzle groups (screenshot 1).

    PNG
    media_image1.png
    394
    462
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    739
    media_image2.png
    Greyscale

Miura does not teach axial positions of the orifices are different between the nozzle groups. However, Noiray teaches axial positions (Noiray x1 and x2, Fig 1) of orifices (Noiray injectors with diameters d p. 1, [0015]) of corresponding fuel nozzles (Noiray injection channels with diameters D p. 1, [0020]) are different (Noiray p. 1, [0015]).  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Miura in view of Noiray to place orifices on difference axial position of the fuel nozzle between the nozzle groups in order to prevent damages which might result from acoustic instability, meaning a deterioration of performances and in some cases, serious damages to the facilities and the environment thereof (vibration of structures, extinction of flames, strong sound radiation, etc.). (Noiray p.1, [0007-8])

Regarding claim 2, Miura in view of Noiray teaches the invention as claimed and as discussed above. Miura further teaches fuel nozzles grouped into a same nozzle group belong to a same annular line (screenshot 1), and the axial positions (screenshot 2) of the orifices (Miura 24a and 24b, Fig. 1) of the fuel nozzles (Miura 25a and 25b, Fig. 1) belonging to the same annular line (screenshot 1) coincide with each other (screenshot 2).

	Regarding claim 4, Miura in view of Noiray teaches the invention as claimed discussed above. Miura further teaches wherein opening diameters of orifices belonging to an innermost annular line (screenshot 1) are larger than opening diameters of orifices belonging to an outermost annular line (Miura Col. 7, l. 20).

Regarding claim 5, Miura in view of Noiray teaches the invention as claimed discussed above. Miura further teaches the gas turbine combustor further comprising: a plurality of the burners (Miura Fig. 20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/JINGCHEN LIU/               Examiner, Art Unit 3741     

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741